 

 

 

 

 

 

| "CRYSTAL CHEVALIER AND : 14! JUDICIAL DISTRICT COURT
|
| "MICHAEL CHEVALIER
vs.No.2021-_W)4 piv ys PARISH OF CALCASIEU Mp
CIRCLE K STORES INC. : ATE OF LOUISIANA
res 11 G3et mah yd):
FILED: Oy an Ia leer
SCANNED DEPUTY CLERK OF COURT
| |
MAR 12 2021 \con
PETITION FOR DAMAGES
ra

NOW INTO COURT through undersigned counsel comes Plaintiffs, CRYSTAL
CHEVALIER (hereinafter referred to as “Mrs. Chevalier”) and MICHAEL CHEVALIER
(hereinafter referred to as “Mr. Chevalier”), competent majors and residents of Lafayette Parish,
Louisiana, who respectfully petitions this court for an award of damages, for the following reasons: (\

1.

Made Defendant herein is CIRCLE K STORES INC. (hereinafter referred to as “Circle
K”), a business entity authorized to do and doing business in the state of Louisiana that may be
served through its registered agent for service of process, Corporation Service Company, at 501
Louisiana Avenue, Baton Rouge, Louisiana 70802.

mi

At this time, the amount in controversy does not exceed seventy-five thousand dollars
($75,000.00), exclusive of interest and costs.

3.

Venue is proper in the 14" Judicial District Court pursuant to Louisiana Code of Civil
Procedure Article 74. This is an action for the recovery of damages for an offense or quasi offense
and the conduct occurred in Calcasieu Parish, Louisiana.

4.
The incident in question occurred on May 16, 2020, at the Circle K convenience store

located at the intersection of E McNeese Street and Jefferson Drive, 107 S Jefferson Drive, Lake

Charles, Louisiana 70605. PROCESSED
5, Oate:—MARI 1202)

The Circle K convenience store located located at the intersection of E McNeese Street and

 

Jefferson Drive, 107 S Jefferson Drive, Lake Charles, Louisiana 70605, is owned by Defendant,

ANN LN TRE Oe

Filing Date: 02/11/2021 12:00 AM P
Case Number: 2021-000614 i aceiael

Document Name; PETITION ? % Da,

 

 

LY |

 
Case ?:21-cv-01819-JDC-KK Document 1-2 Filed 06/24/21

 

6.
At the time of the incident, Plaintiff, Mrs. Chevalier, was a patron shopping at the Circle

K convenience store.

7.
Plaintiff, Mrs. Chevalier, was exiting the restroom located inside the store when she
slipped and fell on a liquid substance situated on the floor.
8.
The above-described incident and resulting injuries to Mrs. Chevalier, were caused
through the sole fault and proximate fault and negligence of Defendant, Circle K, in the following,
non-exclusive particulars:

A) Failure to maintain the premises in a safe condition;

B) Failure to inspect the premises to insure against unsafe conditions;

C) Failure to warn customers of unsafe conditions on the premises;

D) Failure to properly patrol and supervise the premises;

E) Allowing the premises to become dangerous without taking precautions to
safeguard the safety of their customers;

F) Failure to properly clean and maintain and inspect the store floor;

G) Failure to have proper rugs and/or matting;
H) Failure to keep walking areas clear of any tripping/slipping hazards;

1) Failure to properly train employees regarding trip and fall/slip and fall prevention;
and
J) Any other acts of negligence known only to defendant which may be found during

discovery proceedings and which may be proved at a trial of this cause.

9.

Defendant, Circle K, breached a legal duty owed to Plaintiff, Mrs. Chevalier, which

resulted in injuries and damages for which Defendant, Circle K, is liable.
10.

As a result of the above-described incident, petitioner, Mrs. Chevalier, sustained injuries
to her body as a whole, including, but not limited to left hip, left ankle, and left knee. As a further
result of the above described incident, petitioner, Mrs. Chevalier, has suffered emotionally,
mentally and physically as a result of her injuries, causing past, present and future mental and
physical pain and suffering, lost wages, mental anguish and emotional distress. Additionally, she
has suffered lost wages, loss of future wages, loss of enjoyment of life, past, present and future all
for which she is entitled to recover from the defendants in a reasonable amount to be fixed by this

Honorable Court.

Page 2 of 3 PagelD #: 11

 

 
m———-$—_Gaseaai-ow01819.JDC-KK Document 1-2 Filed 06/24/21 Page 3 of 3 PagelD #: 12

Lhe

Plaintiff, Mrs. Chevalier, in no way contributed to the incident and had no opportunity to
avoid the injuries and losses sustained, as the incident and resulting damages were caused solely,
exclusively and proximately by the fault, negligence, and carelessness of the Defendant, Circle K.

12.

The husband of Plaintiff, Michael Chevalier, at all times material hereto was living and
residing with her. The said husband, Michael Chevalier, suffered loss of consortium, services
and society of his wife as a result of the above described incident and ensuing injuries to her, all
for which Michael Chevalier, as husband to Crystal Chevalier, is entitled to recover in a

reasonable amount to be fixed by this Honorable Court from the Defendant.

WHEREFORE, PETITIONER PRAYS that the defendants be duly served with a copy of
this petition and cited to appear and answer same, and that after the lapse of all legal delays there
be judgment in favor of Plaintiff, Mrs. Chevalier and Mr. Chevalier, against Defendant, Circle
K, for a reasonable amount of general damages, special damages, lost wages, future lost wages,
loss of enjoyment of life, past, present and future medical expenses and pain and suffering,
attorney’s fees, costs of these proceedings and interest thereon.

PETITIONER FURTHER PRAYS for judgment against the above named defendant for
all costs of this suit, including the fees of experts and other experts called as witnesses, for legal
interest on all amounts prayed for above, from the date of judicial demand until paid and for full,
general, and equitable relief in the premises.

Respectfully submitted,

Mae LAW R LLP

JAAKSON T. ~ 3 eal Roll No. 36397
31Q2Z Enterprise Boulevard

Lake Charles, Louisiana 70601

Telephone: (337) 478-1400

Facsimile: (337) 478-1577

PLEASE SERVE DEFENDANT AS SET FORTH
IN PARAGRAPH ONE OF THE PETITION.

 

 

 
